707 So. 2d 1203 (1998)
Kenneth C. JENNE, II, in his official capacity as Sheriff of Broward County, Florida, Appellant,
v.
Thomas SOLOMOS, Lucas Pitters, and all others similarly situated, Appellees.
Nos. 97-1329 and 97-3780.
District Court of Appeal of Florida, Fourth District.
April 15, 1998.
Charles T. Whitelock and Ronald R. Torres of Whitelock, Rodriguez & Williams, P.A., Fort Lauderdale, for appellant.
Norman Elliott Kent of Norman Elliott Kent, P.A., Fort Lauderdale, for appellees.
KLEIN, Judge.
This is an appeal from an order granting class action certification. Plaintiff appellees seek to have section 951.033, Florida Statutes (1997), which provides that prisoners can be required to pay daily subsistence costs of prison, declared unconstitutional. In the alternative plaintiffs seek to have the sheriff's application of the statute declared unconstitutional.
The facts alleged which the appellant does not dispute are that the members of the class are numerous, that they are each being charged $2.00 a day, and that the question of law is common to each member of the class. Appellant's arguments that there are other differences in the claims do not persuade us that the trial court abused its discretion, which is the standard of review for class certification. W.S. Badcock Corp. v. Myers, 696 So. 2d 776 (Fla. 1st DCA 1996); Samples v. Hernando Taxpayers Ass'n., 682 So. 2d 184 (Fla. 5th DCA 1996). Affirmed.
FARMER and GROSS, JJ., concur.